United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 13, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 03-41179
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                          SAUL MARTINEZ-MENDEZ,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. L-02-CR-1426-1


Before DAVIS, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Saul Martinez-Mendez appeals his guilty-plea conviction

for possession with intent to distribute more than five kilograms

of cocaine.     Martinez-Mendez asserts that the district court’s

failure to inform him at his FED. R. CRIM. P. 11 colloquy that he was

subject to a statutory minimum sentence was plain error that

affected his substantial rights.        He argues that we should vacate




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
his plea because the error is of constitutional magnitude and

rendered his plea invalid.

           As Martinez-Mendez’s Rule 11 challenge is raised for the

first time on appeal, review for plain error only.         United States

v. Vonn, 535 U.S. 55, 59 (2002).          Accordingly, he must show:

(1) an error, (2) that is clear and obvious, and (3) that affects

his substantial rights.   United States v. Reyes, 300 F.3d 555, 558

(5th Cir. 2002). If these factors are established, we will correct

the forfeited error if, in our discretion, we determine that “the

error seriously affects the fairness, integrity, or public repu-

tation of judicial proceedings.”         Id.     Under the circumstances

presented in the instant case, the district court’s omission does

not warrant reversal as Martinez-Mendez has not shown that the

error   “seriously   affects   the   fairness,    integrity,   or   public

reputation of judicial proceedings.”       Id.

           For the first time on appeal, Martinez-Mendez argues that

the factual basis is insufficient to support his guilty plea

because it does not establish that he knew the type and quantity of

controlled substance he possessed.       He concedes that his argument

is foreclosed by this court’s decision in United States v. Gamez-

Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), but he raises it to

preserve it for Supreme Court review.          Given the foregoing, the

judgment of the district court is AFFIRMED.




                                     2